     Case 2:20-cv-00517-JTM-DMD Document 68-1 Filed 04/06/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

JERRY ROGERS, JR.,                        *     CIVIL ACTION
         Plaintiff                        *
                                          *     NO. 20-517
VERSUS                                    *
                                          *     JUDGE MILAZZO
                                          *
RANDY SMITH, INDIVIDUALLY                 *     MAG. JUDGE DOUGLAS
And IN HIS OFFICIAL CAPACITY              *
AS THE SHERIFF OF ST. TAMMANY             *     JURY DEMAND
PARISH, DANNY CULPEPER, AND               *
KEITH CANIZARRO                           *
            Defendants                    *
******************************************************************************

 MEMORANDUM IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE TRIAL

MAY IT PLEASE THE COURT:

       NOW INTO COURT, through undersigned counsel come Defendants, St. Tammany

Parish Sheriff Randy Smith (“Sheriff Smith”), Danny Culpeper and Keith Canizaro, respectfully

submit this memorandum in support of their unopposed motion to continue trial and aver as

follows:

                            RELEVANT BACKGROUND FACTS

       Plaintiff filed the instant action on February 13, 2020 in which Plaintiff alleges violations

of his civil rights under the laws of the United States and Louisiana. (R. Doc. 1). The facts of this

case start with the death of Nanette Krentel on July 14, 2017 in St. Tammany Parish. Shortly

thereafter, the St Tammany Parish Sheriff’s Office began an investigation into Ms. Krentel’s death.

(R. Doc. 1, ¶ 13). During the course of that investigation, Plaintiff Jerry Rogers, Jr. created an

anonymous email account and began sending emails to Kim Watson, the sister of the murder

victim, Nanette Krentel. (R. Doc. 1, ¶ 15). At some point during their investigation, the St.




                                             Page 1 of 3
      Case 2:20-cv-00517-JTM-DMD Document 68-1 Filed 04/06/21 Page 2 of 3




Tammany Parish Sheriff’s Office was made aware of these emails by a member of Ms. Krentel’s

family and started investigating the source of the emails. (R. Doc. 1, ¶ 17). On September 16, 2019

after having become aware that Plaintiff Jerry Rogers, Jr. was the source of the emails, Defendant,

Sergeant Keith Canizaro, requested an arrest warrant for Plaintiff Jerry Rogers, Jr. for the charge

of Criminal Defamation pursuant to La. R.S. 14:47, which was signed by a judge on the same day.

(R. Doc. 1, ¶ 21). Later that day, Plaintiff was arrested by the St. Tammany Parish Sheriff’s Office.

(R. Doc. 1, ¶ 24). Plaintiff’s complaint alleges harm and violations of his civil rights as a result of

his arrest.

                                          LAW AND ARGUMENT

         A scheduling order may be modified for good cause and with the judge’s consent. 1 In

determining good cause, a court should look to the movant’s reasons for needing the extension,

the importance of the extension, potential prejudice of the extension and the availability of the

continuance to cure such prejudice.2 Upon a showing of good cause by a movant, the granting of

a continuance is within the discretion of the court.3

         This matter is currently set to for trial to begin on August 2, 2021, which is expected to last

four days (R. Doc. 23, p. 4). Counsel for Defendants is counsel of record in another matter, Moore,

et al v. Randy Smith, et al., 2:17-cv-05219-CJB-DPC, which is also set for trial to begin on August

2, 2021, and which is expected to last seven to eight days. This matter was inadvertently scheduled

on the same day as Moore due to an error by undersigned counsel’s office.

         In the instant matter, counsel have been working diligently to move this case to trial.

Multiple sets of discovery have been exchanged between counsel, and numerous depositions have



1
  Fed. R. Civ. P. 16(b)(4).
2
  S & W Enters., L.L.C. v. Southtrust Bank of Ala., NA, 315 F.3d 533, 536 (5th Cir. 2003).
3
  Id. at 535-536.


                                                    Page 2 of 3
     Case 2:20-cv-00517-JTM-DMD Document 68-1 Filed 04/06/21 Page 3 of 3




been scheduled for later this month. Moore is the older case, having been originally filed on May

25, 2017 and has been set for trial on four prior occasions: April 8, 2019 (Moore R. Doc. 45),

December 16, 2019 (Moore R. Doc. 124), September 21, 2020 (Moore R. Doc. 234) and August

2, 2021 (Moore R. Doc. 242). Counsel for Defendants has never requested a continuance in Moore,

and Plaintiff has no objection to the motion to continue this matter. Accordingly, Defendants aver

that good cause exists to grant their motion to continue trial.

                                          CONCLUSION

       For the reasons set forth above, Defendants request that the trial in this matter be continued.

                                       Respectfully submitted,

                                       MILLING BENSON WOODWARD L.L.P.

                                       s/ Chadwick W. Collings_____________________
                                       CHADWICK W. COLLINGS, T.A.                     # 25373
                                       LAUREN A. WILLIAMS                             # 37917
                                       HENRY M. WEBER                                 # 35374
                                       68031 Capital Trace Row
                                       Mandeville, Louisiana 70471
                                       Telephone: (985) 292-2000
                                       Facsimile:   (985) 292-2001
                                       ccollings@millinglaw.com
                                       Counsel for Defendants

                                 CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on April 6, 2021, by

using the CM/ECF system, which system will send a notice of electronic filing to appearing parties

in accordance with the procedures established.


                                   __s/ Chadwick W. Collings
                                     Chadwick W. Collings




                                             Page 3 of 3
